Case: 22-1072    Document: 42    Page: 1   Filed: 11/15/2022




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    STEPHEN DURR,
                       Petitioner

                            v.

      MERIT SYSTEMS PROTECTION BOARD,
                  Respondent

         UNITED STATES POSTAL SERVICE,
                     Intervenor
               ______________________

                        2022-1072
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH-4324-17-0324-M-1.
                 ______________________

                Decided: November 15, 2022
                  ______________________

    STEPHEN DURR, Chicago, IL, pro se.

     JEFFREY GAUGER, Office of the General Counsel,
 United States Merit Systems Protection Board, Washing-
 ton, DC, for respondent. Also represented by TRISTAN L.
 LEAVITT, KATHERINE MICHELLE SMITH.

    KELLY A. KRYSTYNIAK, Commercial Litigation Branch,
Case: 22-1072    Document: 42      Page: 2    Filed: 11/15/2022




 2                                              DURR   v. MSPB



 Civil Division, United States Department of Justice, Wash-
 ington, DC, for intervenor. Also represented by BRIAN M.
 BOYNTON, PATRICIA M. MCCARTHY, DOUGLAS K. MICKLE.
                   ______________________

     Before CHEN, CLEVENGER, and CUNNINGHAM, Circuit
                         Judges.
 PER CURIAM.
     Mr. Stephen Durr appeals a final decision of the Merit
 Systems Protection Board (Board or MSPB) dismissing his
 appeal alleging violations of the Uniformed Services Em-
 ployment and Reemployment Rights Act of 1994
 (USERRA) by his former employer, the United States
 Postal Service (USPS). See Durr v. U.S. Postal Serv., No.
 CH-4324-17-0324-M-1, 2021 WL 3287973 (M.S.P.B. July
 30, 2021) (Board Decision) (SAppx. 1–19). 1 Because the
 Board did not abuse its discretion in finding the doctrine of
 laches applies, we affirm.
                        BACKGROUND
     Mr. Durr was honorably discharged from the U.S.
 Army in January 1993 and hired by USPS in March 1994.
 SAppx. 2, 32. On January 16, 1996, USPS recorded Mr.
 Durr as being absent without official leave (AWOL).
 SAppx. 2, 27. Mr. Durr continued to fail to report to work,
 and on April 24, 1996, USPS notified him of a proposal for
 his removal. Id. The notice gave Mr. Durr fourteen days
 to respond, but he did not respond. SAppx. 2, 28. On May
 16, 1996, USPS sent Mr. Durr a letter noting his non-


     1   “SAppx.” citations herein refer to the appendix
 filed concurrently with Respondent’s brief. Additionally,
 because the reported version of the Board’s decision is not
 paginated, citations herein are to the version of the Board
 decision included in the appendix—e.g., Board Decision at
 1 can be found at SAppx. 1.
Case: 22-1072     Document: 42     Page: 3    Filed: 11/15/2022




 DURR   v. MSPB                                              3



 response to the removal proposal and informing him that
 he would be removed from service, effective June 1, 1996.
 SAppx. 29–30. The letter also notified Mr. Durr of his right
 to appeal “[the] decision . . . within 30 days from the effec-
 tive date of [the] decision.” SAppx. 29. Mr. Durr did not
 timely challenge his removal.
      On May 14, 2015, nearly 20 years after his removal,
 Mr. Durr filed an appeal to the Board challenging his 1996
 AWOL charge and his subsequent removal. SAppx. 2. An
 administrative judge dismissed that appeal, the Board af-
 firmed, and we dismissed Mr. Durr’s appeal of the Board’s
 affirmance for failure to prosecute. Durr v. Merit Sys. Prot.
 Bd., No. 2016-1700 (Fed. Cir. May 5, 2016).
      Mr. Durr subsequently filed another appeal to the
 Board on April 10, 2017 requesting remedial action under
 USERRA. SAppx. 4. The administrative judge dismissed
 for lack of jurisdiction, which the Board made final. SAppx.
 34. Mr. Durr subsequently appealed to this court, and we
 reversed the dismissal on the basis that Mr. Durr “raised
 allegations sufficient to establish the MSPB’s jurisdiction
 over his appeal under USERRA” and remanded the case
 back to the Board. Durr v. Merit Sys. Prot. Bd., 844 F.
 App’x 329, 331–32 (Fed. Cir. 2021).
     On remand, USPS moved for dismissal based on the
 doctrine of laches. SAppx. 44–46. USPS contended Mr.
 Durr waited over twenty years to bring his USERRA claim
 and that he did not provide any explanation for the delay.
 SAppx. 44–45. USPS further asserted that the employees
 who had personal knowledge regarding Mr. Durr’s removal
 were either retired or deceased. SAppx. 45. USPS also
 submitted a declaration by Tim Markland, Manager of La-
 bor Relations for the Central Illinois District of USPS, ex-
 plaining that the agency attempted, but was unable, to
 locate electronic or hardcopy records related to Mr. Durr’s
 removal. SAppx. 45, 47–51. Mr. Markland’s declaration
 explained he was unsurprised with the lack of
Case: 22-1072    Document: 42     Page: 4    Filed: 11/15/2022




 4                                              DURR   v. MSPB



 documentation because of a USPS policy stating retention
 of documents relating to disciplinary or adverse actions
 may not exceed 10 years beyond the employee’s separation
 date. SAppx. 50 ¶ 9. USPS also averred it faced excessive
 back pay liability. SAppx. 46.
     The administrative judge issued a show cause order
 asking why the appeal should not be dismissed based on
 the laches doctrine. SAppx. 56–58. Mr. Durr responded
 that USPS’s inability to locate the documents related to his
 removal was due to inadequate recordkeeping. SAppx. 60.
 Mr. Durr further averred that he did not intentionally de-
 lay filing his appeal and that any delay was caused by men-
 tal incapacitation. SAppx. 64. Mr. Durr also contended
 that he did not discover he was wrongfully removed until
 May 2015. Id.
     The administrative judge dismissed Mr. Durr’s
 USERRA claim as barred by laches. Board Decision at 1–
 12. The administrative judge found Mr. Durr’s twenty-one
 year delay in bringing his USERRA claim unreasonable
 and prejudicial to USPS’s ability to respond. Id. at 11–12.
 While the administrative judge acknowledged Mr. Durr’s
 medical diagnoses for various mental disorders, the judge
 found Mr. Durr was competent enough to stand trial on
 multiple occasions. Id. at 10–11. The administrative judge
 also found the medical evidence (1) showed that Mr. Durr
 could control his conditions through use of medication but
 that he refused medication on occasion and (2) did not show
 sufficient severity and duration of a mental disorder while
 Mr. Durr was taking medication. Id. at 9–11. The admin-
 istrative judge’s decision became the Board’s final decision
 when Mr. Durr did not petition for Board review within 35
 days. See 5 C.F.R. § 1201.113; Board Decision at 12–13.
     Mr. Durr timely appealed to this court. We have juris-
 diction pursuant to 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
Case: 22-1072     Document: 42     Page: 5    Filed: 11/15/2022




 DURR   v. MSPB                                              5



     A party claiming a laches defense must show “unrea-
 sonable delay by the petitioner, and prejudice to the re-
 spondent because of the delay.” Hoover v. Dep’t of Navy,
 957 F.2d 861, 863 (Fed. Cir. 1992). We do not set aside a
 Board decision unless it is “(1) arbitrary, capricious, an
 abuse of discretion, or otherwise not in accordance with
 law; (2) obtained without procedures required by law, rule,
 or regulation having been followed; or (3) unsupported by
 substantial evidence[.]” 5 U.S.C. § 7703(c); see also Bridge-
 stone/Firestone Rsch., Inc. v. Auto. Club de l’Ouest de la
 France, 245 F.3d 1359, 1361 (Fed. Cir. 2001).
     Mr. Durr’s arguments do not persuade us that the
 Board abused its discretion in dismissing Mr. Durr’s ap-
 peal. Substantial evidence supports the Board’s finding
 that Mr. Durr’s delay in bringing his USERRA claim was
 both unreasonable and prejudicial. USPS notified Mr.
 Durr of his removal and his right to appeal to the Board in
 1996, yet he waited over twenty years after his removal to
 bring his USERRA claim to the Board. SAppx. 6. Mr.
 Durr’s period of delay is considerably longer than in Sleevi,
 where we affirmed the Board’s dismissal of an USERRA
 appeal based on the doctrine of laches because petitioner
 delayed thirteen years to file his claim. Sleevi v. Merit Sys.
 Prot. Bd., No. 2021-1447, 2021 WL 2879045, at *1 (Fed.
 Cir. July 9, 2021). Moreover, Mr. Durr does not allege the
 Board incorrectly decided or failed to account for any facts,
 applied the wrong law, or failed to consider important
 grounds. See Pet. Informal Br. 2.
      To the extent that Mr. Durr argues his delay was rea-
 sonable in light of his mental incapacitation, see Pet. Reply
 Br. ¶¶ 5–6, substantial evidence supports the Board’s find-
 ing that Mr. Durr’s mental conditions were not of such se-
 verity and duration to cause Mr. Durr’s twenty-one-year
 delay in bringing his USERRA claim to be reasonable. Spe-
 cifically, the Board relied on medical records showing Mr.
 Durr’s mental conditions were controllable, such that he
 was competent to stand trial on various occasions during
Case: 22-1072    Document: 42     Page: 6   Filed: 11/15/2022




 6                                            DURR   v. MSPB



 the delay period, and that he would refuse medication. See
 Board Decision at 9–11. We do not discern any abuse of
 discretion in the Board’s reasoning, which is supported by
 substantial evidence.
     We also find substantial evidence supports the Board’s
 determination that Mr. Durr’s unreasonable delay preju-
 diced the USPS. Because of the long period between Mr.
 Durr’s removal and his USERRA claim, documentation
 pertaining to Mr. Durr’s removal no longer exists. SAppx.
 7–8. Moreover, relevant personnel with knowledge of Mr.
 Durr’s removal have retired or passed away. SAppx. 8–9.
 Mr. Durr makes no arguments to the contrary.
                       CONCLUSION
      We have considered Mr. Durr’s remaining arguments
 and find them unpersuasive. For the foregoing reasons, we
 affirm the Board’s dismissal of Mr. Durr’s appeal based on
 the doctrine of laches.
                       AFFIRMED
                          COSTS
 No costs.